The case arose in a justice of the peace court, and on appeal to the county court, in a jury trial, judgment was rendered for appellee awarding recovery to him in his *Page 400 
suit against appellant for damages to his automobile.
Appellant filed a plea of privilege in the justice of the peace court, which was overruled under findings that it came too late. That, as well as the other questions presented in appellant's brief, rests upon issues of fact upon what was held below to have been sufficient evidence to take the case to the jury, whose findings are therefore binding upon this, as well as the trial court. Upon that conclusion it becomes our duty to affirm the judgment, without discussion of the several points raised in the appeal. Arts. 1873, 1874, R.S. 1925; Tucker v. Higdon, Tex. Civ. App.115 S.W.2d 973; Associated Indemnity Corp. v. Gatling, Tex. Civ. App.75 S.W.2d 294.